
	

113 HR 4314 IH: To amend title 38, United States Code, to establish a student loan repayment program for totally disabled veterans.
U.S. House of Representatives
2014-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4314
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2014
			Mr. Ribble (for himself and Mr. Kind) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to establish a student loan repayment program for totally
			 disabled veterans.
	
	
		1.Establishment of veteran student loan repayment program
			(a)EstablishmentChapter 36 of title 38, United States Code, is amended by adding at the end the following:
				
					3699.Student loan repayment program for totally disabled veterans
						(a)In generalThe Secretary shall establish a student loan repayment program in which the Secretary repays the
			 undergraduate student loans of covered veterans.
						(b)Monthly paymentIn carrying out subsection (a), the Secretary, on a monthly basis, shall pay directly to the holder
			 of an undergraduate student loan of a covered veteran an amount that is
			 equal to the monthly amount computed under subsection (c)(1).
						(c)Amounts
							(1)The monthly amount paid by the Secretary under subsection (b) for a covered veteran enrolled in the
			 program established under subsection (a) is the amount that equals the
			 monthly amount that the covered veteran owes the holder of the loan.
							(2)Except as provided by paragraph (3), the total amount that the Secretary may pay for a covered
			 veteran enrolled in the program established under subsection (a) is the
			 amount that the veteran owes to the holder of any undergraduate student
			 loan of the veteran as of the date on which the veteran became totally
			 service-connected disabled.
							(3)In addition to the total amount paid pursuant to paragraph (2), with respect to a covered veteran
			 enrolled in the program established under subsection (a) who, as of the
			 date on which the veteran applies for such enrollment, owes to the holder
			 of an undergraduate student loan of the veteran an amount that is less
			 than the total amount that the veteran owed as of the date on which the
			 veteran became totally service-connected disabled, the Secretary shall pay
			 to the covered veteran an amount equal to—
								(A)the difference of—
									(i)the amount the veteran owed to such holder as of the date of such disability; and
									(ii)the amount the veteran owes to such holder as of the date of such application; plus
									(B)any interest to the amount calculated under subparagraph (A), as determined by the Secretary based
			 on the percentage by which there was a social security increase (as
			 defined in section 1104(b) of this title) during each year occurring
			 during the period beginning on the date of such disability and ending on
			 the date of such application.
								(d)Effect on other programsEnrollment in the program established under subsection (a) shall not affect any other educational
			 assistance that a veteran may be entitled to by reason of the service of
			 the veteran in the Armed Forces.
						(e)DefinitionsIn this section:
							(1)The term covered veteran means a veteran who—
								(A)served in the Armed Forces on or after September 11, 2001; and
								(B)has a service-connected disability rated as total.
								(2)The term undergraduate student loan means a loan, whether Federal, State, or private—
								(A)to assist an individual to attend an institution of higher learning (as such term is defined in
			 section 3452(f) of this title), including a loan made, insured, or
			 guaranteed under part B, D, or E of title IV of the Higher Education Act
			 of 1965 (20 U.S.C. 1077 et seq., 1087a et seq., 1087aa et seq.) or a
			 private education loan (as defined in section 140 of the Truth in Lending
			 Act);
								(B)that was made to a covered veteran before the date on which the veteran entered into the Armed
			 Forces; and
								(C)for which the veteran used to pursue an undergraduate degree at such an institution..
			(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the
			 following new item:
				
					
						3699. Student loan repayment program for totally disabled veterans..
			
